Citation Nr: 0208633	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant's discharge is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant entered active duty in September 1970 and 
received a discharge under other than honorable conditions in 
May 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to VA benefits on the 
basis that the character of the appellant's service did not 
entitle him to VA benefits. 


FINDINGS OF FACT

1.  The appellant was awarded an other than honorable 
discharge.  He was AWOL (absent without official leave) for a 
period in excess of 180 days.  

2.  There is no competent evidence that the appellant was 
insane.  


CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.12, 3.354, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A DD Form 214 reflects that he entered active duty on 
September 1970 for a term of three years, and was discharged 
for reenlistment purposes in June 1971.  He had nine months 
and seven days of active service.  A DD Form 214 issued 
following service in 1974 shows that he entered active duty 
in June 1971 and was discharged in May 1974.  He had five 
months and 13 days of active service, with 899 days lost.  

The service records reflect the veteran failed to report for 
induction and had to be captured, after which he was 
involuntarily inducted in September 1970.  Upon reenlisting 
for a four-year period in June 1971, he received a cash bonus 
of $365.00.  Records associated with his discharge note that 
the appellant was pending a long AWOL (absent without 
official leave) from September 1971 to February 1974, and 
more specifically, that he was AWOL from January 7, 1972 
until about February 27, 1974.  The records convey that he 
went AWOL while in Canada on a 30-day leave because he 
thought he was on orders for Vietnam and did not want to go.  
The report notes that he was actually assigned to Ft. Lewis, 
Washington.  The appellant asserted that he had been 
wrongfully drafted because he was 27 years old with four 
dependents at the time of his induction.  

On March 14, 1974, the appellant requested a discharge for 
the good of the service under other than honorable 
conditions.  He was provided information on the consequences 
of such a discharge.  A captain in the judge advocate general 
corps
annotated the request by noting that he had advised the 
serviceman of the basis for a contemplated court martial that 
could lead to a bad conduct discharge or a dishonorable 
discharge, of the effects of the current request for 
discharge and of the rights available to him, and that the 
serviceman personally made the choices indicated in his 
request.  The request was approved.  

In August 2000, the service department certified that the 
appellant had no service prior to September 1970.  

In a September 1974 administrative decision, the RO concluded 
that the appellant's discharge was for willful and persistent 
misconduct and under dishonorable conditions. 

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the December 1996 decision of the reasons and bases for the 
denial of his claim.  He was further notified of this 
information in the May 1998 statement of the case.  The Board 
concludes that the discussions in the December 1996 decision 
and in the statement of the case, which were both sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in June 1998, the appellant was advised of the evidence 
he needed to submit in support of his claim.  By letter date 
in June 2002, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria and Analysis

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b) to include sentence by a 
general court-martial; resignation of an officer for the good 
of the service; or as a deserter.  Such discharge is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions including the following:  By reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This 
bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  This bar applies to any person awarded 
an honorable or general discharge prior to October 8, 1977, 
under one of the programs listed in paragraph (h) of this 
section, and to any person who prior to October 8, 1977, had 
not otherwise established basic eligibility to receive VA 
benefits.  The term "established basic eligibility to receive 
VA benefits" means either a VA determination that an other 
than honorable discharge was issued under conditions other 
than dishonorable, or an upgraded honorable or general 
discharge issued prior to October 8, 1977, under criteria 
other than those prescribed by one of the programs listed in 
paragraph (h) of this section.  Id.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (1) Length and character of 
service exclusive of the period of prolonged AWOL. Service 
exclusive of the period(s) of AWOL should be of such quality 
and length that it can be characterized as honest, faithful, 
and meritorious; (2) reasons for going AWOL, such as family 
emergencies (or similar types of situations), hardship or 
suffering incurred as a result of combat; (3) a valid legal 
defense.  38 C.F.R. § 3.12(c)(6)(i), (ii), (iii).

According to section (h), unless a discharge review board 
established under 10 U.S.C. 1553 determines on an individual 
case basis that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in 38 C.F.R. 
§ 3.12 (g), an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed under this section:  (1) the President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; (2) the Department 
of Defense's special discharge review program effective April 
5, 1977; or (3) any discharge review program implemented 
after April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.  38 C.F.R. § 
3.12(h).

In light of the foregoing, the Board finds that the 
appellant's character of discharge is a bar to his receipt of 
VA benefits.  It is clear from the evidence of record that 
the appellant was discharged under other than honorable 
conditions for reasons including an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  In addition, his acceptance of an 
undesirable discharge to escape trial by general court 
martial is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d); See Chapter 10, AR 635-200.  
The appellant has presented no evidence of compelling reasons 
for his unauthorized absences, see 38 C.F.R. § 3.12(c)(6), 
nor is there any evidence that he was insane.  See 38 C.F.R. 
§ 3.12(b).

The Board notes that it appears that the veteran argues that 
he had active service prior to September 1970.  The service 
department has verified that the appellant had no service 
prior to September 1970 and that determination is binding on 
the Board.  While the appellant may have reported for service 
at some time prior to September 1970, ultimately he had to be 
captured in September 1970 and involuntarily inducted.  There 
is nothing to reflect that veteran performed any service 
prior to date certified by service department, that is, 
September 1970.  

In addition, there is nothing to reflect that the veteran was 
eligible for a complete discharge at any time during service.  
The Board notes that service records reflect that he enlisted 
for a 2-year period in September 1970 while his DD Form 214 
reflects a 3-year obligation.  In either, case, he was not 
eligible for a complete discharge.  The records reflect that 
he had an AWOL charge pending from September 1971 to February 
1974.  In regard to the DD Form 214 issued following 9 months 
and 14 days of service, such was issued for the purpose of 
reenlistment, for which appellant received a cash bonus of 
$365.  There is nothing in record to reflect that veteran was 
eligible for complete discharge at following any period of 
service.  

In summary, the appellant was issued a discharge under other 
than honorable conditions, pursuant to his request for a 
discharge for the good of the service rather than face a 
courts martial.  In addition, he was AWOL for a period in 
excess of 180 days without valid cause.  At the time of 
discharge, his pattern of behavior indicated that retention 
was neither practical nor desirable.  In fact, of his 
approximately 31/2 years of enlistment, he served only 14 
months and 87 days.  As it is not shown that he was insane 
(and the appellant has not alleged such), his other than 
honorable discharge was under dishonorable conditions and is 
a bar to the payment of VA benefits.  38 C.F.R. § 3.12.  His 
assertions that he should have never been accepted for 
service and that he was AWOL because he did not want to go to 
Vietnam are inherently invalid reasons for his actions.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

The claim for entitlement to VA benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

